ON MOTION
ORDER
RADER, Chief Judge.
Diamond Sawblades Manufacturers Coalition (Diamond Sawblades) moves to dismiss this appeal from a September 30, 2009 judgment of the United States Court of International Trade. The International Trade Commission (ITC) responds and moves for an extension of time to file its response. Diamond Sawblades replies and moves for an extension of time to file its reply.
We deem the better course is to deny the motion without prejudice to the parties discussing the issues in the briefs.
Accordingly,
It Is Ordered That.-
(1) Diamond Sawblades’ motion to dismiss is denied without prejudice to the parties raising the issues in the briefs.
(2) The motions for extensions of time are granted.
(3) The ITC’s opening brief is due within 40 days from the date of filing of this order.